Per Curiam. J. F. Atkinson, Jr., filed a motion for a rule on the clerk on behalf of his client, Earl Neighbors. However, the motion is not accompanied by a proper affidavit as required by A.R.Cr.P. Rule 36.9. See our per curiam of February 5, 1979, reported at 265 Ark. 964, and the case of Melton v. State, 273 Ark. 474, 620 S.W.2d 946 (1981). It is the responsibility of the attorney of record to see that the record and transcript are timely filed. Nelson v. State, 272 Ark. 287, 613 S.W.2d 598 (1981).  The motion for a rule on the clerk is denied without prejudice to file a proper motion.